BURGESS, Justice,
dissenting.
I respectfully dissent. While the majority cites both State v. Carter, 810 S.W.2d 197 (Tex.Crim.App.1991) and Thomas v. State, 621 S.W.2d 158 (Tex.Crim.App.1981) (opinion on rehearing), their major reliance is upon Thomas. The court in Carter recognized the previous rule of Thomas and held: “Under the constitutional guarantee of adequate notice, a defendant may not ‘be left to guess or assume that the State [is] going to prove one or all the types of [statutorily-defined] conduct.’ [citation omitted] It is important to note, however, that consistent with these principles, the State may specifically allege, in the conjunctive or disjunctive, any or all of the statutorily-defined types of conduct regarding an offense. Id. Such a charging instrument still puts a defendant on clear notice of what the State will attempt to prove at trial.” 1 810 S.W.2d at 199.
In Gibbons v. State, 652 S.W.2d 413, 415 (Tex.Crim.App.1983), the court held: “Where an indictment contains a necessary allegation of an act by the accused which comprises more than one statutorily defined means of its performance, ... but the indictment fails to specify which of the statutory definitions of the act is relied upon, the indictment is subject to a motion to quash.” (Emphasis theirs.) See also Geter v. State, 779 S.W.2d 403 (Tex.Crim.App.1989).
The indictment read, in pertinent part: “... did then and there intentionally, knowingly, and recklessly cause bodily injury to DENNIS KENNEDY by striking him on and about his face with feet, fists, hands and with an object unknown to the Grand Jury.”
*550Marek’s motion to quash the indictment alleged as grounds:
1. The penal code defines bodily injury in a number of ways. This indictment fails to specify which of the ways of committing bodily injury was accomplished in this case. Therefore, the indictment fails to give specific notice of the type of injury and it should be set aside.
2. The indictment alleges that the acts were caused recklessly. Therefore, complete notice of manner and means should be given. The indictment fails to do so. Therefore, the indictment should be quashed.
The trial court held Marek was entitled to notice as to which type of bodily injury the state would seek to prove at trial.2 Our sole task is to determine whether the court abused its discretion in this ruling. The court obviously felt, as in Carter, 810 S.W.2d at 197, in the face of a motion to quash, the indictment was insufficient. I find no abuse of discretion in the trial court following the majority opinion in Carter, rather than the dissenting opinion. The order quashing the indictment should be affirmed.

. See Presiding Judge McCormick’s dissent in Carter, 810 S.W.2d at 200.


. Why the state did not simply amend the indictment to allege all the types of bodily injury is unknown. That action would have conserved a tremendous amount of legal time and energy. The case could have been tried on its merits and an ordinary appeal taken in the time elapsed in taking this appeal.